UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Catcher Holdings, Inc. (Name of Issuer) Common Stock, Par Value $0.001 Per Share (Title of Class of Securities) 14912G102 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [ X ] Rule 13d-1(c) [ ] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 5 CUSIP No. 14912G102 (1) Names of Reporting Persons: Robert J. Jesenik (2) Check the Appropriate Box if a Member of a Group: (a) (b) (3) SEC Use Only: (4) Citizenship or Place of Organization: United States of America Number of Shares Beneficially Owned by Each Reporting Person With: (5) Sole Voting Power: 2,855,584 (6) Shared Voting Power: -0- (7) Sole Dispositive Power: 2,855,584 (8) Shared Dispositive Power: -0- (9) Aggregate Amount Beneficially Owned by Each Reporting Person: 2,855,584 (10) Check if the Aggregate Amount in Row 9 Excludes Certain Shares: Not applicable (11) Percent of Class Represented by Amount in Row 9: 10.0% Page 2 of 5 (12) Type of Reporting Person: IN Item1(a) Name of Issuer: Catcher Holdings, Inc. Item1(b) Address of Issuer's Principal Executive Offices: 44084 Riverside Parkway, Suite 320 Leesburg, VA20176 Item2(a) Name of Person Filing: Robert J. Jesenik Item2(b) Address of Principal Business Office or, if none, Residence: 5300 Meadows Road Suite 400 Portland, OR 97035 Item2(c) Citizenship: United States of America Item2(d) Title of Class of Securities: Common Stock, Par Value $0.001 Per Share Item2(e) CUSIP Number: 14912G102 Item 3. If this statement is filed pursuant to §§ 240.13d-1(b), or 13d-2(b) or (c),check whether person filing is a: Not applicable Page 3 of 5 Item 4. Ownership (a)Amount Beneficially Owned: 2,855,584 (b)Percent of Class: 10.0% (c)Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 2,855,584 (ii) Shared power to vote or to direct the vote: -0- (iii) Sole power to dispose or to direct the disposition of: 2,855,584 (iv) Shared power to dispose or to direct the disposition of: -0- Item 5. Ownership of Five Percent or Less of a Class Not applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person Not applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the SecurityBeing Reported on By the Parent Holding Company or Control Person Not applicable Item 8. Identification and Classification of Members of the Group Aequitas Management, LLC Aequitas Holdings, LLC Aequitas Capital Management, Inc. Aequitas Investment Management, LLC Aequitas Catalyst Fund, LLC Aequitas Hybrid Fund, LLC Item 9. Notice of Dissolution of Group Not applicable Page 4 of 5 Item 10. Certifications By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:1/10/08 /s/Robert Jesenik Signature Robert J. Jesenik Name Page 5 of 5
